DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the preliminary amendments filed 11/10/2021. Claim 1 is cancelled.  Claims 2-21 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of the U.S. Patent No. 10,992,771.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 2-21 of the instant application and claims 1-20 of the U.S. Patent No. 10,992,771 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 10,992,771.  

Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 1 of the U.S. Patent No. 10,992,771.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 2 of the instant application and claim 1 of the U.S. Patent No. 10,992,771 is that the claims of the instant application discloses method steps which are broader to the method steps of the U.S. Patent No. 10,992,771.  
Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 8 of the U.S. Patent No. 10,992,771.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 12 of the instant application and claim 8 of the U.S. Patent No. 10,992,771 is that the claims of the instant application discloses steps which are broader to the steps of the U.S. Patent No. 10,992,771.

Claims Comparison Table
Instant Application:
17/240,481
U.S. Patent No. 10,992,771 B2
(common inventive entity and assignee)
Claim 2:
A computing-device implemented method for associating opt-out status to a unified identifier (“Unified ID”) for a mobile device, comprising: receiving a request from the mobile device at a host server for an opt-out status for the mobile device; identifying a unique first verification identifier for the mobile device; determining that the unique first verification identifier is associated with a plurality of Unified IDs for the mobile device in a storage location; linking the plurality of Unified IDs based on the determining; and assigning an opt-out status for the mobile device to the linked plurality of Unified IDs, the opt-out status stored in the storage location and associated with each of the plurality of Unified IDs.
Claim 1:
A method for associating opt-out status to a unified identifier (“Unified ID”) for a mobile device, comprising: receiving at a host server a request for the Unified ID for the mobile device, the mobile device including a communication interface suitable for communicating over a voice or data network, the Unified ID being an identifier uniquely identifying the mobile device; identifying a unique first verification identifier for the mobile device; creating the Unified ID for the mobile device at the host server in response to the request; storing, via the host server, the Unified ID and the unique first verification identifier in a storage location, the stored Unified ID associated with the stored unique first verification identifier in the storage location; transmitting a copy of the Unified ID to the mobile device for storage on the mobile device; receiving a request at the host server from the mobile device for an opt-out status; verifying the Unified ID with the stored unique first verification identifier; and assigning, via the host server, the opt-out status for the mobile device to the Unified ID, the opt-out status stored in the storage location and associated with the Unified ID.
Claim 3:
The method of claim 2, further comprising: receiving a subsequent request for a resource at the host server from the mobile device accompanied by one of the linked plurality of Unified IDs; verifying the one of the linked plurality of Unified IDs that accompanied the request using the associated unique first verification identifier; identifying, at the host server, based on the verifying, the opt-out status for the mobile device; and processing the received subsequent request at the host server based on the opt-out status.
Claim 2:
The method of claim 1, further comprising: receiving a subsequent request at the host server from the mobile device, the subsequent request accompanied by the Unified ID; verifying the Unified ID for the mobile device using the stored unique first verification identifier; identifying, at the host server, based on the verifying, the opt-out status for the mobile device; and processing the subsequent request at the host server based on the opt-out status.
Claim 4:
The method of claim 2, further comprising: receiving a subsequent request for a resource at the host server from the mobile device not accompanied by one of the linked plurality of Unified IDs; identifying one of the linked plurality of Unified IDs for the mobile device using the associated unique first verification identifier in the storage location; determining, at the host server, the opt-out status for the mobile device based on an opt-out status assigned to the identified one of the linked plurality of Unified IDS; and processing the received subsequent request at the host server based on the opt-out status.
Claim 3:
The method of claim 1, further comprising: receiving a subsequent request at the host server from the mobile device, the subsequent request not accompanied by the Unified ID; identifying the Unified ID for the mobile device using the stored unique first verification identifier; identifying, at the host server, based on the identified Unified ID, the opt-out status for the mobile device; and processing the subsequent request at the host server based on the opt-out status.
Claim 7:
The method of claim 2 wherein the unique first verification identifier is one of a carrier ID, device ID, SIM card address, cookie, Ethernet card address or advertising identifier. 

Claim 5:
The method of claim 4 wherein the plurality of different types of unique verification identifiers include at least two of a carrier ID, device ID, SIM card address, cookie, Ethernet card address, and advertising identifier.
Claim 8:
The method of claim 2 wherein a plurality of different types of unique verification identifiers for the mobile device are associated with at least one of the plurality of Unified IDs.

Claim 4:
The method of claim 1, further comprising: identifying a plurality of different types of unique verification identifiers for the mobile device; and storing and associating each of the plurality of different types of unique verification identifiers for the mobile device with the stored Unified ID in the storage location.
Claim 9:
The method of claim 8 wherein the plurality of different types of unique verification identifiers for the mobile device that are associated with at least one of the plurality of Unified IDs are also linked with each other in the storage location.
Claim 4:
The method of claim 1, further comprising: identifying a plurality of different types of unique verification identifiers for the mobile device; and storing and associating each of the plurality of different types of unique verification identifiers for the mobile device with the stored Unified ID in the storage location.
Claim 12:
A non-transitory medium holding computing device-executable instructions for associating opt-out status to a unified identifier (“Unified ID”) for a mobile device, the instructions when executed causing at least one computing device to: receive a request from the mobile device at a host server for an opt-out status for the mobile device; identify a unique first verification identifier for the mobile device; determine that the unique first verification identifier is associated with a plurality of Unified IDs for the mobile device in a storage location; link the plurality of Unified IDs based on the determining; and assign an opt-out status for the mobile device to the linked plurality of Unified IDs, the opt-out status stored in the storage location and associated with each of the plurality of Unified IDs.
Claim 8:
A non-transitory medium holding computer-executable instructions for associating opt-out status to a unified identifier (“Unified ID”) for a mobile device, the instructions when executed causing at least one computing device to: receive at a host server a request for the Unified ID for the mobile device, the mobile device including a communication interface suitable for communicating over a voice or data network, the Unified ID being an identifier uniquely identifying the mobile device; identify a unique first verification identifier for the mobile device; create the Unified ID for the mobile device at the host server in response to the request; store, via the host server, the Unified ID and the unique first verification identifier in a storage location, the stored Unified ID associated with the stored unique first verification identifier in the storage location; transmit a copy of the Unified ID to the mobile device for storage on the mobile device; receive a request at the host server from the mobile device for an opt-out status; verify the Unified ID with the stored unique first verification identifier; and assign, via the host server, the opt-out status for the mobile device to the Unified ID, the opt-out status stored in the storage location and associated with the Unified ID.
Claim 13:
The medium of claim 12, wherein the instructions when executed further cause the at least one computing device to: receive a subsequent request for a resource at the host server from the mobile device accompanied by one of the linked plurality of Unified IDs; verify the one of the linked plurality of Unified IDs that accompanied the request using the associated unique first verification identifier; identify, at the host server, based on the verifying, the opt-out status for the mobile device; and process the received subsequent request at the host server based on the opt-out status.

Claim 7:
The medium of claim 8 wherein the instructions when executed further cause the at least one computing device to: receive a subsequent request at the host server from the mobile device, the subsequent request accompanied by the Unified ID; verify the Unified ID for the mobile device using the stored unique first verification identifier; identify, at the host server, based on the verifying, the opt-out status for the mobile device; and process the subsequent request at the host server based on the opt-out status.
Claim 14:
The medium of claim 12, wherein the instructions when executed further cause the at least one computing device to: receive a subsequent request for a resource at the host server from the mobile device not accompanied by one of the linked plurality of Unified IDs; identify one of the linked plurality of Unified IDs for the mobile device using the associated unique first verification identifier in the storage location; determine, at the host server, the opt-out status for the mobile device based on an opt-out status assigned to the identified one of the linked plurality of Unified IDS and process the received subsequent request at the host server based on the opt-out status.
Claim 10:
The medium of claim 8 wherein the instructions when executed further cause the at least one computing device to: receive a subsequent request at the host server from the mobile device, the subsequent request not accompanied by the Unified ID; identify the Unified ID for the mobile device using the stored unique first verification identifier; identify, at the host server, based on the identified Unified ID, the opt-out status for the mobile device; and process the subsequent request at the host server based on the opt-out status.
Claim 17:
The medium of claim 12 wherein the unique first verification identifier is one of a carrier ID, device ID, SIM card address, cookie, Ethernet card address or advertising identifier.
Claim 12:
The medium of claim 11 wherein the plurality of different types of unique verification identifiers include at least two of a carrier ID, device ID, SIM card address, cookie, Ethernet card address, and advertising identifier.
Claim 18:
The medium of claim 2 wherein a plurality of different types of unique verification identifiers for the mobile device are associated with at least one of the plurality of Unified IDs.
Claim 11:
The medium of claim 8 wherein the instructions when executed further cause the at least one computing device to: identify a plurality of different types of unique verification identifiers for the mobile device; and store and associate each of the plurality of different types of unique verification identifiers for the mobile device with the stored Unified ID in the storage location.
Claim 19:
The medium of claim 18 wherein the plurality of different types of unique verification identifiers for the mobile device that are associated with at least one of the plurality of Unified IDs are also linked with each other in the storage location.
Claim 11:
The medium of claim 8 wherein the instructions when executed further cause the at least one computing device to: identify a plurality of different types of unique verification identifiers for the mobile device; and store and associate each of the plurality of different types of unique verification identifiers for the mobile device with the stored Unified ID in the storage location.


Claim Objections

Claim 12 is objected to because of the following informalities:
Claim 12, line 1, recites “A non-transitory medium” and should be changed to -- A non-transitory computer readable medium --.  Examiner notes that the “non-transitory medium” could be paper which would make it printed matter, i.e., a printout of the program. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (2006/0036611) in view of Stern et al (2007/0180031, hereinafter Stern).

Regarding claim 2, Rothschild discloses a computing-device implemented method for associating opt-out status to a unified identifier (“Unified ID”) for a mobile device (Rothschild, para. 21), comprising:
receiving a request from the mobile device at a host server for an opt-out status for the mobile device (Rothschild discloses that the computer processor assembly may maintain the user information in association with the unique unit identifier along with the selected media storage device; the verification module 40 will validate the selected media storage device and the unique unit identifier to provide access to the content) (Rothschild, para. 26-27);
identifying a unique first verification identifier for the mobile device (Rothschild discloses that the computer processor assembly may maintain the user information in association with the unique unit identifier along with the selected media storage device; the verification module 40 will validate the selected media storage device and the unique unit identifier to provide access to the content) (Rothschild, para. 26-27);
determining that the unique first verification identifier is associated with a plurality of Unified IDs for the mobile device in a storage location (Rothschild discloses that the unique unit identifier with the associated user information may be transmitted to the remote server by the verification module for allowing the user to access content in the selected media storage device) (Rothschild, para. 24);
linking the plurality of Unified IDs based on the determining (Rothschild discloses that the media storage device is connected to a network connection such as the Internet, and/or direct or local network connection; each of the media storage devices have unique unit identifiers for referencing specific content on a particular storage devices) (Rothschild, para. 20-21).
Rothschild does not explicitly disclose assigning an opt-out status for the mobile device to the linked plurality of Unified IDs, the opt-out status stored in the storage location and associated with each of the plurality of Unified IDs.
In analogous art, Stern teaches assigning an opt-out status for the mobile device to the linked plurality of Unified IDs, the opt-out status stored in the storage location and associated with each of the plurality of Unified IDs (Stern discloses that the user can submit opt-out requests and the opt-out monitor 204 identifies the users and records the opt-out requests in the reputation data store 202) (Stern, Fig. 2; para. 14-15).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Stern related to assigning an opt-out status stored in storage location and to combine with Rothschild in order to enhance the user’s trust levels with the respect to the opt-out requests (Stern, Fig. 2; para. 14-15).

Regarding claim 3, Rothschild and Stern discloses the method of claim 2, further comprising:
receiving a subsequent request for a resource at the host server from the mobile device accompanied by one of the linked plurality of Unified IDs (Rothschild discloses that the computer processor assembly may maintain the user information in association with the unique unit identifier along with the selected media storage device; the verification module 40 will validate the selected media storage device and the unique unit identifier to provide access to the content) (Rothschild, para. 26-27);
verifying the one of the linked plurality of Unified IDs that accompanied the request using the associated unique first verification identifier (Rothschild discloses that the computer processor assembly may maintain the user information in association with the unique unit identifier along with the selected media storage device; the verification module 40 will validate the selected media storage device and the unique unit identifier to provide access to the content; the access to the content is authorized by the verification module validating or registering that the identification of the user information matches with the unique unit identifier) (Rothschild, para. 26-27, 29);
identifying, at the host server, based on the verifying, the opt-out status for the mobile device (Stern discloses that the user can submit opt-out requests and the opt-out monitor 204 identifies the users and records the opt-out requests in the reputation data store 202) (Stern, Fig. 2; para. 14-15); and
processing the received subsequent request at the host server based on the opt-out status (Stern discloses that the user can submit opt-out requests and the opt-out monitor 204 identifies the users and records the opt-out requests in the reputation data store 202) (Stern, Fig. 2; para. 14-15).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Stern related to identifying the opt-out status and processing the opt-out status stored in storage location and to combine with Rothschild and Stern in order to enhance the user’s trust levels with the respect to the opt-out requests (Stern, Fig. 2; para. 14-15).

Regarding claim 4, Rothschild and Stern discloses the method of claim 2, further comprising:
receiving a subsequent request for a resource at the host server from the mobile device not accompanied by one of the linked plurality of Unified IDs (Stern discloses that the opt-out monitor 204 identifies the opt-out requests submitted by the users, and based on the determination with the data stored in the sender reputation data store 202, the trust level of the user(s) is adjusted) (Stern, para. 15);
identifying one of the linked plurality of Unified IDs for the mobile device using the associated unique first verification identifier in the storage location (Stern discloses that the users’ trust level can be positively adjusted based on the data stored and monitored submitted request(s)) (Stern, para. 15);
determining, at the host server, the opt-out status for the mobile device based on an opt-out status assigned to the identified one of the linked plurality of Unified IDS (Stern discloses that the user can submit opt-out requests and the opt-out monitor 204 identifies the users and records the opt-out requests in the reputation data store 202) (Stern, Fig. 2; para. 14-15); and
processing the received subsequent request at the host server based on the opt-out status (Stern discloses that the user can submit opt-out requests and the opt-out monitor 204 identifies the users and records the opt-out requests in the reputation data store 202) (Stern, Fig. 2; para. 14-15).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Stern related to receiving a request, identifying the unified ID, and the opt-out status and to combine with Rothschild and Stern in order to enhance the user’s trust levels with the respect to the opt-out requests (Stern, Fig. 2; para. 14-15).

Regarding claim 5, Rothschild and Stern discloses the method of claim 2, wherein each of the plurality of Unified IDs were created in response to a request from a one of a plurality of separate browsers on the mobile device (Rothschild discloses that the subsequent users registers with the identification information, the provider(s) or distributor(s) of the media storage device will allow the subsequent user(s) access to the content) (Rothschild, para. 31).

Regarding claim 6, Rothschild and Stern discloses the method of claim 4 wherein at least one of the plurality of browsers is an in-app browser (Rothschild discloses that the subsequent users registers with the identification information, the provider(s) or distributor(s) of the media storage device will allow the subsequent user(s) access to the content) (Rothschild, para. 31).

Regarding claim 7, Rothschild and Stern discloses the method of claim 2 wherein the unique first verification identifier is one of a carrier ID, device ID, SIM card address, cookie, Ethernet card address or advertising identifier (Rothschild discloses that each of the media storage devices have unique unit identifiers or appropriate cookie for referencing specific content on a particular storage devices) (Rothschild, para. 22).

Regarding claim 8, Rothschild and Stern discloses the method of claim 2 wherein a plurality of different types of unique verification identifiers for the mobile device are associated with at least one of the plurality of Unified IDs (Rothschild discloses that the media storage device is connected to a network connection such as the Internet, and/or direct or local network connection; each of the media storage devices have unique unit identifiers for referencing specific content on a particular storage devices) (Rothschild, para. 20-21).

Regarding claim 9, Rothschild and Stern discloses the method of claim 8 wherein the plurality of different types of unique verification identifiers for the mobile device that are associated with at least one of the plurality of Unified IDs are also linked with each other in the storage location (Rothschild discloses that the media storage device is connected to a network connection such as the Internet, and/or direct or local network connection; each of the media storage devices have unique unit identifiers for referencing specific content on a particular storage devices) (Rothschild, para. 20-21).

Regarding claim 10, Rothschild and Stern discloses the method of claim 2, further comprising:
deleting stored data previously associated with one or more of the plurality of Unified IDs (Rothschild discloses that the appropriate (deleting stored data) controls may be implemented such that errors and/or other inappropriate un-validations and/or validations can be modified and/or corrected by the validation/verification module) (Rothschild, para. 30) upon assigning the opt-out status for the mobile device to the linked plurality of Unified IDs (Stern discloses that the user can submit opt-out requests and the opt-out monitor 204 identifies the users and records the opt-out requests in the reputation data store 202) (Stern, Fig. 2; para. 14-15).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Stern related to assigning the opt-out status for the mobile device and to combine with Rothschild and Stern in order to enhance the user’s trust levels with the respect to the opt-out requests (Stern, Fig. 2; para. 14-15).

Regarding claim 11, Rothschild and Stern discloses the method of claim 2, further comprising:
linking the plurality of Unified IDs by replacing them with a same consolidated Unified ID (Rothschild discloses that the unique unit identifier with the associated user information may be transmitted to the remote server by the verification module for allowing the user to access content in the selected media storage device) (Rothschild, para. 24); and
associating the opt-out status to the consolidated Unified ID in the storage location (Stern discloses that the user can submit opt-out requests and the opt-out monitor 204 identifies the users and records the opt-out requests in the reputation data store 202) (Stern, Fig. 2; para. 14-15); and
transmitting a copy of the consolidated Unified ID to the mobile device (Rothschild discloses that the unique unit identifier with the associated content on the media storage device, “such that a copy of the content to another media storage device will also copy the unique unit identifier therewith, and accessing that copy of a selected media storage device will result in identification of the same unique unit identifier”; the content to be transmitted is a copy of the actual content while the actual content remains on the sending device) (Rothschild, para. 21, 24, 27).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Stern related to associating the opt-out status to the consolidated Unified ID in the storage location and to combine with Rothschild and Stern in order to enhance the user’s trust levels with the respect to the opt-out requests (Stern, Fig. 2; para. 14-15).

Regarding claim 12, Rothschild discloses a non-transitory medium (Rothschild para. 17) holding computing device-executable instructions for associating opt-out status to a unified identifier (“Unified ID”) for a mobile device (Rothschild para. 21), the instructions when executed causing at least one computing device to:
receive a request from the mobile device at a host server for an opt-out status for the mobile device (Rothschild discloses that the computer processor assembly may maintain the user information in association with the unique unit identifier along with the selected media storage device; the verification module 40 will validate the selected media storage device and the unique unit identifier to provide access to the content) (Rothschild, para. 26-27);
identify a unique first verification identifier for the mobile device (Rothschild discloses that the computer processor assembly may maintain the user information in association with the unique unit identifier along with the selected media storage device; the verification module 40 will validate the selected media storage device and the unique unit identifier to provide access to the content) (Rothschild, para. 26-27);
determine that the unique first verification identifier is associated with a plurality of Unified IDs for the mobile device in a storage location (Rothschild discloses that the unique unit identifier with the associated user information may be transmitted to the remote server by the verification module for allowing the user to access content in the selected media storage device) (Rothschild, para. 24);
link the plurality of Unified IDs based on the determining (Rothschild discloses that the media storage device is connected to a network connection such as the Internet, and/or direct or local network connection; each of the media storage devices have unique unit identifiers for referencing specific content on a particular storage devices) (Rothschild, para. 20-21).
Rothschild does not explicitly disclose assign an opt-out status for the mobile device to the linked plurality of Unified IDs, the opt-out status stored in the storage location and associated with each of the plurality of Unified IDs.
In analogous art, Stern teaches assign an opt-out status for the mobile device to the linked plurality of Unified IDs, the opt-out status stored in the storage location and associated with each of the plurality of Unified IDs (Stern discloses that the user can submit opt-out requests and the opt-out monitor 204 identifies the users and records the opt-out requests in the reputation data store 202) (Stern, Fig. 2; para. 14-15).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Stern related to assigning an opt-out status stored in storage location and to combine with Rothschild in order to enhance the user’s trust levels with the respect to the opt-out requests (Stern, Fig. 2; para. 14-15).

Regarding claim 13, Rothschild and Stern discloses the medium of claim 12, wherein the instructions when executed further cause the at least one computing device to:
receive a subsequent request for a resource at the host server from the mobile device accompanied by one of the linked plurality of Unified IDs (Rothschild discloses that the computer processor assembly may maintain the user information in association with the unique unit identifier along with the selected media storage device; the verification module 40 will validate the selected media storage device and the unique unit identifier to provide access to the content) (Rothschild, para. 26-27);
verify the one of the linked plurality of Unified IDs that accompanied the request using the associated unique first verification identifier (Rothschild discloses that the computer processor assembly may maintain the user information in association with the unique unit identifier along with the selected media storage device; the verification module 40 will validate the selected media storage device and the unique unit identifier to provide access to the content; the access to the content is authorized by the verification module validating or registering that the identification of the user information matches with the unique unit identifier) (Rothschild, para. 26-27, 29);
identify, at the host server, based on the verifying, the opt-out status for the mobile device (Stern discloses that the user can submit opt-out requests and the opt-out monitor 204 identifies the users and records the opt-out requests in the reputation data store 202) (Stern, Fig. 2; para. 14-15); and
process the received subsequent request at the host server based on the opt-out status (Stern discloses that the user can submit opt-out requests and the opt-out monitor 204 identifies the users and records the opt-out requests in the reputation data store 202) (Stern, Fig. 2; para. 14-15).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Stern related to identifying the opt-out status and processing the opt-out status stored in storage location and to combine with Rothschild and Stern in order to enhance the user’s trust levels with the respect to the opt-out requests (Stern, Fig. 2; para. 14-15).

Regarding claim 14, Rothschild and Stern discloses the medium of claim 12, wherein the instructions when executed further cause the at least one computing device to:
receive a subsequent request for a resource at the host server from the mobile device not accompanied by one of the linked plurality of Unified IDs (Stern discloses that the opt-out monitor 204 identifies the opt-out requests submitted by the users, and based on the determination with the data stored in the sender reputation data store 202, the trust level of the user(s) is adjusted) (Stern, para. 15);
identify one of the linked plurality of Unified IDs for the mobile device using the associated unique first verification identifier in the storage location (Stern discloses that the users’ trust level can be positively adjusted based on the data stored and monitored submitted request(s)) (Stern, para. 15);
determine, at the host server, the opt-out status for the mobile device based on an opt-out status assigned to the identified one of the linked plurality of Unified IDS (Stern discloses that the user can submit opt-out requests and the opt-out monitor 204 identifies the users and records the opt-out requests in the reputation data store 202) (Stern, Fig. 2; para. 14-15) and
process the received subsequent request at the host server based on the opt-out status (Stern discloses that the user can submit opt-out requests and the opt-out monitor 204 identifies the users and records the opt-out requests in the reputation data store 202) (Stern, Fig. 2; para. 14-15).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Stern related to receiving a request, identifying the unified ID, and the opt-out status and to combine with Rothschild and Stern in order to enhance the user’s trust levels with the respect to the opt-out requests (Stern, Fig. 2; para. 14-15).

Regarding claim 15, Rothschild and Stern discloses the medium of claim 12, wherein each of the plurality of Unified IDs were created in response to a request from a one of a plurality of separate browsers on the mobile device (Rothschild discloses that the subsequent users registers with the identification information, the provider(s) or distributor(s) of the media storage device will allow the subsequent user(s) access to the content) (Rothschild, para. 31).

Regarding claim 16, Rothschild and Stern discloses the method of claim 15 wherein at least one of the plurality of browsers is an in-app browser (Rothschild discloses that the subsequent users registers with the identification information, the provider(s) or distributor(s) of the media storage device will allow the subsequent user(s) access to the content) (Rothschild, para. 31).

Regarding claim 17, Rothschild and Stern discloses the medium of claim 12 wherein the unique first verification identifier is one of a carrier ID, device ID, SIM card address, cookie, Ethernet card address or advertising identifier (Rothschild discloses that each of the media storage devices have unique unit identifiers or appropriate cookie for referencing specific content on a particular storage devices) (Rothschild, para. 22).

Regarding claim 18, Rothschild and Stern discloses the medium of claim 2 wherein a plurality of different types of unique verification identifiers for the mobile device are associated with at least one of the plurality of Unified IDs (Rothschild discloses that the media storage device is connected to a network connection such as the Internet, and/or direct or local network connection; each of the media storage devices have unique unit identifiers for referencing specific content on a particular storage devices) (Rothschild, para. 20-21).

Regarding claim 19, Rothschild and Stern discloses the medium of claim 18 wherein the plurality of different types of unique verification identifiers for the mobile device that are associated with at least one of the plurality of Unified IDs are also linked with each other in the storage location (Rothschild discloses that the media storage device is connected to a network connection such as the Internet, and/or direct or local network connection; each of the media storage devices have unique unit identifiers for referencing specific content on a particular storage devices) (Rothschild, para. 20-21).

Regarding claim 20, Rothschild and Stern discloses the medium of claim 12, wherein the instructions when executed further cause the at least one computing device to:
delete stored data previously associated with one or more of the plurality of Unified IDs (Rothschild discloses that the appropriate (deleting stored data) controls may be implemented such that errors and/or other inappropriate un-validations and/or validations can be modified and/or corrected by the validation/verification module) (Rothschild, para. 30) upon assigning the opt-out status for the mobile device to the linked plurality of Unified IDs (Stern discloses that the user can submit opt-out requests and the opt-out monitor 204 identifies the users and records the opt-out requests in the reputation data store 202) (Stern, Fig. 2; para. 14-15).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Stern related to assigning the opt-out status for the mobile device and to combine with Rothschild and Stern in order to enhance the user’s trust levels with the respect to the opt-out requests (Stern, Fig. 2; para. 14-15).

Regarding claim 21, Rothschild and Stern discloses the medium of claim 12, wherein the instructions when executed further cause the at least one computing device to:
link the plurality of Unified IDs by replacing them with a same consolidated Unified ID (Rothschild discloses that the unique unit identifier with the associated user information may be transmitted to the remote server by the verification module for allowing the user to access content in the selected media storage device) (Rothschild, para. 24); and 
associate the opt-out status to the consolidated Unified ID in the storage location (Stern discloses that the user can submit opt-out requests and the opt-out monitor 204 identifies the users and records the opt-out requests in the reputation data store 202) (Stern, Fig. 2; para. 14-15); and
transmit a copy of the consolidated Unified ID to the mobile device (Rothschild discloses that the unique unit identifier with the associated content on the media storage device, “such that a copy of the content to another media storage device will also copy the unique unit identifier therewith, and accessing that copy of a selected media storage device will result in identification of the same unique unit identifier”; the content to be transmitted is a copy of the actual content while the actual content remains on the sending device) (Rothschild, para. 21, 24, 27).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Stern related to associating the opt-out status to the consolidated Unified ID in the storage location and to combine with Rothschild and Stern in order to enhance the user’s trust levels with the respect to the opt-out requests (Stern, Fig. 2; para. 14-15).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
06/03/2022